Title: Joseph Delaplaine to Thomas Jefferson, 19 April 1814
From: Delaplaine, Joseph
To: Jefferson, Thomas


          Sir, Philadelphia April 19th 1814
          I took the liberty a few days ago of writing to you on the subject of two pictures which Doctor Barton informed me are in your possession, and at the same time requested the favour of you to forward them
			 to me for the
			 purpose of having engravings taken from them for my national biographical work; I mean
			 the portraits of Columbus & Americus Vespusius.
			 In my letter I enclosed one of the portraits (that of Dr Rush) to enable you to see a specimen of the engravings, for a work, which, if I receive the countenance of the American people, I intend shall far surpass any thing of the kind that has been
			 executed in England.
          I have already received letters from nearly all the eminent men of America who have unanimously agreed that I shall be furnished with their portraits, and at the same time expressed their approbation of the plan.
          I omitted in my letter to request the favour of you to take the trouble of informing me whether you have any other portraits in your possession which you may conceive suitable subjects for my work beside those of Columbus & Vespusius.
          Your portrait I shall have the pleasure of putting into the hands of the engraver as soon as I ascertain whether the information is correct that One of the portraits of you painted by Stuart is in Mr Madison’s house. Be pleased to inform me whether this is the fact or not.
          I take the liberty of enclosing a corrected proposal of the work.
          With the highest respect & regard I remain, your obed huml servtJoseph Delaplaine
        